COMPANY CONTACT: Paul Vincent Director – Finance & Investor Relations (281) 874-2700, (800) 777-2412 FOR IMMEDIATE RELEASE SWIFT ENERGY PRICES $150 MILLION SENIOR NOTES PRIVATE ADD-ON DEBT OFFERING HOUSTON, October 3, 2012 – Swift Energy Company (NYSE: SFY) announced today that it has priced its sale of an additional $150 million in aggregate principal amount of its 7 7/8% senior unsecured notes due 2022 in a private offering to eligible purchasers.These additional senior notes were priced at 105.00% of par, for a yield to worst of 6.993%.These additional notes, together with the $250 million of 7 7/8% senior notes due 2022 previously sold in November 2011, will form a single class of $400 million principal amount of these senior notes.The Company expects to close the notes offering on October 18, 2012, subject to satisfaction of customary closing conditions. Swift Energy intends to use the net proceeds from the offering to repay outstanding indebtedness on the Company’s revolving credit facility and for general corporate purposes. The senior notes will be offered in the United States only to qualified institutional buyers in reliance on Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”), and outside the United States in reliance on Regulation S under the Securities Act.The securities to be offered have not been registered under the Securities Act or applicable state securities law and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act and applicable state laws. This press release is being issued pursuant to Rule 135c under the Securities Act, and is neither an offer to sell nor a solicitation of an offer to buy any of these securities and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale is unlawful. Swift Energy Company, founded in 1979 and headquartered in Houston, engages in developing, exploring, acquiring and operating oil and gas properties, with a focus on oil and natural gas reserves onshore in Texas and Louisiana and in the inland waters of Louisiana. This press release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Certain risks and uncertainties inherent in the Company’s business are set forth in the filings of the Company with the Securities and Exchange Commission.
